           Case 2:20-cv-01389-RAJ-BAT Document 13 Filed 10/26/20 Page 1 of 1




 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5
     DARLIN GRAY,
 6
                                Plaintiff,                  CASE NO. 2:20-cv-01389 RAJ-BAT
 7
             v.                                             ORDER EXTENDING DEADLINES
 8
     TWITTER INC,
 9
                                Defendant.
10
            The parties, Plaintiff Darlin Gray and Defendant, Twitter, Inc., have stipulated to the
11
     extension of Twitter, Inc.’s deadline to respond to Plaintiff’s Complaint and the parties’ deadlines
12
     for a Rule 12(f) conference, initial disclosures, and combined joint status report. Dkt. 11. Finding
13
     that good cause exists, the Court ORDERS the following extensions:
14

15                                             Current Deadline:             NEW Deadline:
     Deadline to respond to Class
16   Action Complaint                              10/14/2020                     12/07/2020
     Deadline for FRCP 26(f)                       11/18/2020                     01/04/2021
17   Conference
     Deadline for Initial Disclosures
18   pursuant to FRCP 26(a)(1)                      12/2/2020                     01/15/2021
     Combined Joint Status Report
19   and Discovery Plan as Required                12/16/2020                     01/29/2021
     by FRCP 26(f) and LCR 26(f)
20
            DATED this 26th day of October, 2020.
21

22

23
                                                           A
                                                           BRIAN A. TSUCHIDA
                                                           Chief United States Magistrate Judge



     ORDER EXTENDING DEADLINES - 1
